         Case 2:19-cv-00039-GEKP Document 11 Filed 07/23/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA

 ANDREW R. PERRONG                  )
 1657 The Fairway #131 Jenkintown, PA 19046
                                    )
                                    )
                                    )
              Plaintiff,            )                           Civil Action
                      vs.           )                                       No. 19-39
                                    )
STARS AND STRIPES CHIMNEY SERVICES, )
LLC                                 )
                                    )
Et. Al.                             )
                Defendants.         )                         Jury Trial Demanded
                                    )

                               PLAINTIFF’S STATUS UPDATE

       Plaintiff ANDREW R. PERRONG responds to the court’s order dated July 23, 2019,

(Doc. No. 10), and is providing this status update. In response thereto, Plaintiff respectfully

withdraws his request for treble damages in his motion for default judgement (Doc. No. 9).

Plaintiff no longer seeks an entry of an Order of Default Judgement granting treble damages.

Plaintiff intends the rest of his motion to stand insofar as it does not request treble damages.



Dated: July 23, 2019



                                                 ______________________/s/________________
                                                                             Andrew Perrong
                                                                              Plaintiff Pro-Se
                                                                      1657 The Fairway #131
                                                                       Jenkintown, PA 19046
                                                                        Phone: 215-791-6957
                                                                     Facsimile: 888-329-0305
                                                                    andyperrong@gmail.com

                                                  1
